        Case 2:18-cv-01850-AC Document 77 Filed 09/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES B. FAULTRY,                               No. 2:18-cv-1850 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. SAECHAO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The parties have filed a notice in accordance with Local Rule 160(a) in

19   which they state that they have reached a settlement in principle and are in the process of

20   finalizing the settlement agreement.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The parties shall file dispositional documents within twenty-one days of the date of the

23   notice of settlement, absent a showing of good cause. See L.R. 160(b).

24          2. All dates, including the October 6, 2021 pretrial conference and November 1, 2021

25   trial, are VACATED.

26   DATED: September 16, 2021.

27

28
                                                       1
